Exhibit 10.15
SEVERANCE AND GENERAL RELEASE AGREEMENT
This Severance and General Release Agreement (“Agreement”) is made and entered
into by and between James A. Burk (“Employee”), an individual, and Youbet.com,
Inc. (“Youbet”), upon the following terms and conditions:
RECITALS
WHEREAS, Employee’s employment with Youbet will terminate on March 31, 2009 (the
“Separation Date”);
WHEREAS, Employee will be paid all current salary, all accrued vacation pay, and
any benefits Employee qualifies for under the terms of any group insurance
benefit plan or tax-qualified retirement plan through and concluding on the
Separation Date;
WHEREAS, Employee’s rights and obligations under the July 9, 2007 Employment
Agreement (“Employment Agreement”) will end as of the Effective Date (as defined
in Section 2 below) and Employee as of the Effective Date waives and otherwise
forfeits any and all rights under the Employment Agreement;
WHEREAS, Youbet is willing to provide Employee with severance pay and certain
other consideration upon the terms and conditions set forth in this Agreement;
and
WHEREAS, Employee has had the opportunity to consult with legal counsel before
signing this Agreement, has read this Agreement and understood its contents, and
has signed this Agreement voluntarily.
NOW, THEREFORE, in consideration of the mutual promises, consideration,
covenants, and conditions provided for in this Agreement, the adequacy and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
Youbet and Employee agree as follows:
COVENANTS
1. Recitals. The parties hereto acknowledge the truth and accuracy of the
foregoing recitals.
2. Effective Date. Once signed by both parties, this Agreement shall become
binding upon Youbet and Employee on the later to occur of (a) the date upon
which this Agreement has been signed by Youbet, or (b) eight (8) days after this
Agreement has been signed by Employee (such applicable date being referred to
herein as the “Effective Date”).

 

 



--------------------------------------------------------------------------------



 



3. Confidential Information. Employee shall return to Youbet, and shall not
take, copy, utilize or disclose, in any form or manner, confidential customer
lists, operations manuals, budgets and business plans, strategic plans,
financial statements and other confidential financial information concerning
Youbet or its customers, and other confidential or proprietary materials or
information.
4. Payments and Consideration. In consideration for Employee entering into this
Agreement and the release contained herein, Youbet agrees to the following:
A. To assist Employee in his transition to new employment and in consideration
for the promises contained in this Agreement, Youbet shall pay to Employee
within ten (10) days after the later of (i) the Effective Date and (ii) the
Separation Date, a lump sum severance payment of One Hundred and Eighty Thousand
Dollars ($180,000.00), less appropriate deductions for federal and state
withholding and other applicable taxes and legally required deductions. Youbet
further will pay Employee’s monthly COBRA health, dental and vision insurance
premiums for up to twelve (12) months following the Separation Date, provided
Employee timely and fully completes all COBRA elections forms. Youbet’s
obligation to make such COBRA payments shall cease immediately if Employee
becomes eligible for other health insurance benefits at the expense of a new
employer or otherwise becomes ineligible for COBRA coverage. Finally, as further
consideration for the promises contained in this Agreement, Youbet shall pay to
Employee on the earlier of (i) the date when Youbet executives are paid
incentive bonuses and (ii) ten (10) days after the Separation Date, but in no
event prior to the Effective Date, a lump sum bonus payment of One Hundred and
Twenty Thousand Dollars ($120,000.00), less appropriate deductions for federal
and state withholding and other applicable taxes and legally required
deductions.
B. Nothing in this Agreement shall be deemed to terminate Youbet’s obligation to
reimburse Employee for all reasonable and documented business expenses incurred
by him/her prior to the Separation Date within 30 days after submission of a
written expense report, provided that (a) Youbet receives the same within
90 days after the Separation Date, and (b) such expenses were incurred, and the
request for reimbursement was submitted, in accordance with Youbet’s policies
and procedures, including attaching all receipts and customary documentation.
C. Subject only to Section 4.A. above, all other wages, compensation, bonuses,
401k plan eligibility, insurances, club dues, expenses, automobile allowance,
financial consulting, severance and benefits will cease permanently on or before
the Separation Date. The parties acknowledge that no contract other than the
Employment Agreement governed any terms and conditions of Employee’s employment,
and Employee hereby waives and otherwise forfeits any rights under the
Employment Agreement.
D. Employee acknowledges that the commitments provided to Employee under this
Section 4 exceed any compensation or benefits which he is otherwise entitled to
receive on termination of Employee’s employment.
E. Employee acknowledges that he shall be required to perform his job duties
through and including the Separation Date.
F.  Employee shall retain any and all rights which Employee has acquired under
Youbet’s Stock Option Plan, including the 150,000 options granted Employee
therein and the right to exercise the 37,500 vested options prior to 5:00 PM
Pacific Time, June 29, 2009.

 

- 2 -



--------------------------------------------------------------------------------



 



5. Release. Except for the specific obligations set forth in Section 4A of this
Agreement, Employee, on behalf of himself/herself, his/her descendants,
ancestors, dependents, heirs, executors, administrators, assigns and successors,
and each of them, hereby irrevocably and unconditionally fully releases and
discharges, Youbet, its subsidiaries and affiliates, past and present, and each
of them, as well as its and their respective partners, directors, officers,
members, agents, attorneys, insurers, employees, stockholders, representatives,
ERISA plans, current and former trustees and administrators of ERISA plans,
assigns and successors, past and present, and each of them (hereinafter
collectively referred to as the “Releasees”), with respect to and from any and
all charges, complaints, claims, wages, demands, rights, liens, agreements,
contracts, covenants, actions, suits, causes of action, obligations, debts,
costs, expenses, attorneys’ fees, damages, judgments, orders and liabilities of
whatever kind or nature in law, equity or otherwise, whether now known or
unknown, suspected or unsuspected, which he/she now owns or holds or he/she has
at any time heretofore owned or held as against said Releasees, arising out of
or in any way connected with his/her employment relationship and the ending of
that employment relationship with Youbet, the Employment Agreement, or any other
transactions, occurrences, acts or omissions or any loss, damage or injury
whatever, known or unknown, suspected or unsuspected, resulting from any act or
omission by or on the part of said Releasees, or any of them, committed or
omitted on or before the date of this Agreement including, without limitation,
to the maximum extent permitted by applicable law, any claim under Title VII of
the Civil Rights Act of 1964, 42 U.S.C. § 2000(e), et. seq.; the Age
Discrimination in Employment Act, 29 U.S.C. § 623, et. seq. (“ADEA”); the
Americans with Disabilities Act, 42 U.S.C. § 12101(e), et. seq.; the California
Fair Employment and Housing Act, California Government Code § 12940, et. seq.
(which may include claims for age, race, color, ancestry, national origin,
disability, medical condition, marital status, sexual orientation, gender,
gender identity, religious creed, pregnancy, sex discrimination and harassment);
the Employment Retirement Income Security Act of 1974, 29 U.S.C. § 100, et.
seq.; the Worker Adjustment and Retraining Notification Act, 29 U.S.C § 2101,
et. seq.; the Pregnancy Discrimination Act, 42 U.S.C. § 2000e (k); the Family
and Medical Leave Act (“FMLA”), the California Family Rights Act (“CFRA”), the
Fair Labor Standards Act (“FLSA”), the Equal Pay Act, wage and hour law, any and
all protections pursuant to any state’s Labor Code (to the extent waivable), the
United States and California Constitutions; and any other federal or state law,
severance pay, bonus, retention payment, sick leave, holiday pay, vacation pay,
paid time off, life insurance, health or medical insurance or any other employee
or fringe benefit, breach of contract, breach of the implied covenant of fair
dealing, defamation, slander, workers’ compensation, disability, personal
injury, negligence, discrimination, harassment, retaliation, negligent or
intentional infliction of emotional distress, fraud, misrepresentation or
invasion of privacy; provided, however, that nothing contained herein shall
affect Employee’s rights under Youbet’s Stock Option Plan and the 150,000
options granted to Employee thereunder (including, without limitation, the right
to exercise the 37,500 vested options prior to 5:00 p.m. Pacific time, June 29,
2009) and nothing contained herein shall affect claims that cannot be waived
under applicable law. Employee further agrees to waive irrevocably the right to
recover under any claim that may be filed by or with the Equal Employment
Opportunity Commission or any other federal, state or local government entity,
relating to Employee’s employment with Youbet or the ending of that employment,
to the maximum extent permitted by applicable law. This release does not cover
any rights or claims that may arise after the date this Agreement is signed.

 

- 3 -



--------------------------------------------------------------------------------



 



Neither this Agreement nor any term herein shall be deemed to be an admission by
Youbet, or shall be admissible in any proceeding as evidence, of any violation
of any of Youbet’s policies or procedures or any federal, state or local laws or
regulations.
It is the intention of Employee in executing this Agreement that the foregoing
general release shall be effective as a bar to each and every claim, demand and
cause of action specified hereinabove, to the maximum extent permitted by
applicable law. In furtherance of this intention, Employee hereby expressly
waives any and all rights and benefits conferred upon him/her by the provisions
of SECTION 1542 OF THE CALIFORNIA CIVIL CODE, and expressly consents that this
Agreement shall be given full force and effect according to each and all of its
express terms and provisions, including those related to unknown and unsuspected
claims, demands and causes of action, if any, as well as those relating to any
other claims, demands and causes of action hereinabove specified. SECTION 1542
provides:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”
Employee acknowledges that he/she may hereafter discover claims or facts in
addition to or different from those which Employee now knows or believes to
exist with respect to the subject matter of this Agreement and which, if known
or suspected at the time of executing this Agreement, may have materially
affected the terms of this release. Nevertheless, Employee hereby waives any
right, claim or cause of action that might arise as a result of such different
or additional claims or facts. Employee acknowledges that he/she understands the
significance and consequence of the foregoing release and the specific waiver of
SECTION 1542.
6. Notice re: Waiver of Age Discrimination Claims.
A. Employee understands that this Agreement contains a full release of existing
claims, whether currently known or unknown, including age discrimination or
other claims under the ADEA. Employee has been and is hereby again advised to
consult with an attorney prior to executing this Agreement and, by executing
this Agreement, acknowledges that he/she has been afforded at least twenty-one
(21) days to consider this Agreement and to decide whether to enter into this
Agreement, and in the event he/she should decide to execute this Agreement in
fewer than twenty-one (21) days, he/she has done so with the express
understanding that he/she has been given and declined the opportunity to
consider this Agreement for a full twenty-one (21) days.

 

- 4 -



--------------------------------------------------------------------------------



 



B. Employee has the right to revoke this Agreement within seven (7) days of
signing it. To revoke this Agreement, Employee must send a written letter by
certified mail to:
Youbet.com
5901 De Soto Avenue
Woodland Hills, CA 91367
Attention: Legal Department
The letter must be postmarked within seven (7) days of the date that Employee
signs this Agreement, and shall clearly indicate Employee’s intent to revoke.
7. No Lawsuits; Covenant Not to Sue. Employee represents that, prior to signing
this Agreement, he/she has not filed or pursued any complaints, charges or
lawsuits of any kind with any court, governmental or administrative agency or
arbitrator against Youbet or its officers, directors, agents or employees
asserting any claims that are released in this Agreement. To the extent
permitted by law, at no time after the Effective Date will Employee file,
maintain, or execute upon, or cause or permit the filing or maintenance or
execution upon, in any state, federal or foreign court, or before any local,
state, federal or foreign administrative agency, or any other tribunal, any
judgment, charge, claim or action of any kind, nature and character whatsoever,
known or unknown, which he/she may now have, has ever had, or may in the future
have against Releasees which is based in whole or in part on any matter covered
by paragraph 5 above.
8. No Representations. Employee represents and agrees that no promises,
statements or inducements have been made to him/her which caused him/her to sign
this Agreement, other than those expressly set forth in this Agreement.
9. No Assignment. Employee warrants and represents that he/she has not
heretofore assigned to any person any released matter or any portion thereof,
and shall defend, indemnify and hold harmless Youbet from and against any claim
(including the payment of attorneys’ fees and costs actually incurred, whether
or not litigation is commenced) based upon, in connection with or arising out of
any such assignment made, purported or claimed.
10. No Reinstatement. Employee agrees that he/she will not at any future time
seek employment or reemployment with Youbet or any of its subsidiaries for one
year after the Separation Date. Employee further agrees that Releasees shall not
be liable for any damages now or in the future because any Releasee refuses to
employ Employee for any reason whatsoever.

 

- 5 -



--------------------------------------------------------------------------------



 



11. Non-Disparagement. Youbet and Employee acknowledge and agree that they have
mutual respect for one another. Accordingly, both parties agree as follows:
Employee agrees not to make any statements, orally or in writing, that are
intended to disparage or harm the reputation of Youbet, or any of its officers,
directors, employees, or agents. Youbet agrees that none of its officers,
directors, employees or agents who have knowledge of this Agreement shall make
any statements, orally or in writing, that are intended to disparage or harm the
reputation of Employee. This prohibition shall not apply to intra-company
communications with a legitimate business purpose (including communications
between Youbet and its Board members), or as expressly authorized by law or
lawful process.
12. Successors. This Agreement shall be binding upon Employee and upon his/her
heirs, administrators, representatives and executors, and shall inure to the
benefit of the Releasees and their respective heirs, administrators,
representatives, executors, successors and assigns.
13. Integration. This Agreement constitutes the entire agreement and
understanding concerning Employee’s employment, his/her separation from the same
and the other subject matters addressed herein, and supersedes and replaces all
prior negotiations and all agreements, proposed or otherwise, whether written or
oral, concerning the subject matter hereof.
14. Severability. If any provision of this Agreement or the application thereof
to any situation is held invalid, the invalidity shall not affect the other
provisions or applications of this Agreement which can be given effect without
such invalid provisions or applications and, to this end, the provisions of this
Agreement are declared to be severable.
15. Waiver. No waiver of any breach of any term or provision of this Agreement
shall constitute a waiver of any other breach of this Agreement. No waiver shall
be binding unless in writing and signed by the party waiving the breach.
16. Amendments. This Agreement may be modified only by a written instrument
signed by the parties.
17. Governing Law. This Agreement will be governed by and construed in
accordance with the substantive laws of the State of California (i.e., without
reference to its conflict of law rules).
I have read the foregoing Agreement, I accept and agree to the provisions it
contains, and I hereby execute it knowingly and voluntarily with full
understanding of its consequences. I declare that the foregoing statement is
true and correct.

 

- 6 -



--------------------------------------------------------------------------------



 



                     
 
  /s/ James Burk       Date:   February 27 , 2009                  
 
  James A. Burk                
 
                    Accepted and agreed to by:
YOUBET.COM, INC.                
 
                   
By: 
/s/ Michael Brodsky                
 
                   
Name: 
Michael Brodsky                
 
                     
Title:
Chief Executive Officer       Date:   March 5 ,  2009
 
                   

 

- 7 -